UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22085 Tortoise Total Return Fund, LLC (Exact name of registrant as specified in charter) 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Address of principal executive offices) (Zip code) David J. Schulte 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2008 Item 1. Schedule of Investments. Tortoise Total Return Fund, LLC SCHEDULE OF INVESTMENTS (unaudited) March 31, 2008 Shares Fair Value Master Limited Partnerships and Related Companies - 99.4% (1) Crude/Refined Products Pipelines - 5.4% (1) NuStar Energy L.P. 11,000 $ 532,840 SemGroup Energy Partners, L.P. 16,700 421,675 954,515 Natural Gas/Natural Gas Liquids Pipelines - 70.5% (1) El Paso Pipeline Partners, L.P. 29,500 668,470 Enterprise GP Holdings L.P. 322,146 9,625,722 Spectra Energy Partners, LP 29,500 715,080 TC PipeLines, LP 14,400 495,072 Williams Pipeline Partners L.P. 49,200 858,540 12,362,884 Natural Gas Gathering/Processing - 15.7% (1) Copano Energy L.L.C.(2) 62,952 1,894,226 MarkWest Energy Partners, L.P. 27,900 860,436 2,754,662 Propane Distribution - 3.6% (1) Inergy, L.P. 14,500 404,695 Inergy Holdings, L.P. 5,738 223,495 628,190 Shipping - 4.2% (1) K-Sea Transportation Partners L.P. 16,000 564,800 OSG America L.P. 12,540 172,425 737,225 Total Master Limited Partnerships and Related Companies (Cost $20,335,992) 17,437,476 Short-Term Investment - 1.3% (1) First American Government Obligations Fund - Class Y, 2.16%(3) (Cost $226,027) 226,027 226,027 Total Investments - 100.7% (1) (Cost $20,562,019) 17,663,503 Liabilities in Excess of Cash and Other Assets - (0.7%) (1) (115,093 ) Total Members' Capital - 100.0% (1) $ 17,548,410 (1) Calculated as a percentage of members' capital. (2) Restricted security has a fair value of $1,894,226 which represents 10.8% of members' capital. (3) Rate indicated is the current yield as of March 31, 2008. Certain of the Company’s investments are restricted and are valued as determined in accordance with procedures established by the Board of Directors.The table below shows the number of units held, acquisition date, acquisition cost, fair value per unit of such securities and percent of members' capital which the securities comprise at March 31, 2008. Investment Security Number of Units Acquisition Date Acquisition Cost Fair Value Per Unit Fair Value as Percent of Members' Capital Copano Energy L.L.C. Class E Common Units 62,952 10/19/07 $1,999,985 $30.09 10.8% As of March 31, 2008, the aggregate cost of securities for federal income tax purposes was $21,009,945. At March 31, 2008, the aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost was $57,005 and the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value was $3,403,447 and the net unrealized depreciation was $3,346,442. Item 2. Controls and Procedures. (a) The registrant’s President and Chief Executive Officer and its Chief Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There was no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE TOTAL RETURN FUND, LLC Date: May 9, 2008 By: /s/David J.Schulte David J. Schulte President and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. TORTOISE TOTAL RETURN FUND, LLC Date: May 9, 2008 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Date: May 9, 2008 By: /s/Terry Matlack Terry Matlack Chief Financial Officer
